Title: Monday. June 17th. 1771.
From: Adams, John
To: 


       Sat out upon the Eastern Circuit. Stopped at Boston, at my Office, and no where else. Came over Charlestown Ferry and Penny Ferry, and dined at Kettles in Maiden, by the Meeting House. Kettle is a Deputy Sherriff. The Meeting House is Mr. Thatchers.
       I mounted my Horse and rode to Boston in a Cloth Coat and Waiscoat, but was much pinched with a cold, raw, harsh, N.E. Wind. At Boston I put on a thick Flannel Shirt, and that made me comfortable, and no more—So cold am I or so cold is the Weather, 17th. June.
       Overtook Judge Cushing in his old Curricle and 2 lean Horses, and Dick his Negro at his Right Hand driving the Curricle. This is the Way of travelling in 1771. A Judge of the Circuits, a Judge of the Superiour Court, a Judge of the Kings Bench, Common Pleas, and Exchequer for the Province, travells, with a Pair of wretched old Jades of Horses, in a wretched old Dung Cart of a Curricle, and a Negro, on the same seat with him, driving.—But we shall have more glorious Times anon—When the Sterling Salaries are ordered out of the Revenue, to the Judges &c., as many most ardently wish—and the Judges themselves, among the rest I suppose. Stopped at Martins in Lynn with J. Cushing, oated, and drank a Glass of Wine—And heard him sigh and groan the Sighs and Groans of 77, tho he is yet active. He conversed in his usual, hinting, insinuating, doubting, scrupling Strain.
       Rode with King a D. Sherriff who came out to meet the Judges, into Salem, put up at Goodhues. The Negro that took my Horse soon began to open his Heart.—He did not like the People of Salem, wanted to be sold to Captn. John Dean of Boston. He earned 2 Dollars in a forenoon, and did all he could to give Satisfaction. But his Mistress was cross, and said he did not earn Salt to his Porridge, &c. and would not find him Cloaths &c.
       Thus I find Discontents in all Men. The Black thinks his Merit rewarded with Ingratitude, and so does the white. The Black estimates his own Worth, and the Merit of his Services higher than any Body else. So does the White. This flattering, fond Opinion of himself, is found in every Man.
       I have hurt myself to day, by taking cold in the forenoon and by drinking too much Wine, at Kettles and at Martins. I drank 1/2 Pint at Kettles and 2 Glasses at Martins.
       Just after I had drank Tea, and got my Fire made in my Chamber, my old Neighbour Jo. Barell came and lodged at Goodhues in the same Chamber with me. His Grief is intense indeed. He spent the whole Evening and a long Time after we got to Bed in lamenting the Loss of his Wife, in enumerating her Excellencies, &c. Heartily wishes himself with her. Would have been very glad to have gone with her. He married from pure Regard, utterly vs. the Will of his Mother and all his Friends because she was poor—but she made him happy. She was the best of Women. The World has lost all its Charms to him. He never shall be happy but in another Wife, and the Chances are so much vs. his getting so good an one, that his Hopes are faint. He never will marry for Money. His Mother and sister shall never illtreat another Wife. His Children shall never be slighted. He would never part with his Children for a Thousand Indies. He never would have a Woman that should make them an Objection. He had tryed his Wife in Prosperity And Adversity, she had made him happy in both. Just as he had got over all his Difficulties, and Providence smiled upon his Business and affairs, she was taken from him.—This Killing of Wives Mr. Adams is a dreadfull Thing. There is not an Hour but I think of her. I wish I was with her. I’d run the risque out this Moment. I never dined from her 3 Times in 6 years and 9 months, except on her Washing days. I never spent 3 Evenings from her in the whole Time. I am made for that sort of Life. She begged of me, but just before she dyed, to be married again immediately. She knew I must be unhappy she said, without a Wife to take Care of me. She beckoned to me, but a few Minutes before she died, when her Hands were as cold as clods. She whispered to me—I love you now—if I could but carry you and the Children with me I should go rejoicing.—
       In this eloquent Strain of Grief did he run on. Millions of Thoughts, did this Conversation occasion me. I thought I should have had no Sleep all night—however I got to sleep and slept well.
      